DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-8, 10, and 12-15 have been amended.  Claims 4 and 9 have been cancelled.  Claims 1-3, 5-8, and 10-15 are pending and examined below.

Allowable Subject Matter
Claims 1-3, 5-8, and 10-15 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20190000577 A1 (“Shelton”) discloses a control algorithm for manipulating a pair of articulation arms configured to control an articulation angle of an end effector of a robotic surgical instrument. Other aspects of the present disclosure focus on the robotic arm system, including the pair of articulation arms coupled to the end effector and guided by independent motors controlled by a control circuit. Each of the articulation arms are designed to exert antagonistic forces competing against each other that are apportioned according to a ratio specified in the control algorithm. The ratio of the antagonistic forces may be used to determine the articulation angle of the head or end effector of the robotic surgical arm.
The next prior art of record US 20160256184 A1 (“Yates”) discloses a surgical instrument including an electronic system comprising an electric motor coupled to the end effector; a motor controller coupled to the motor; a parameter threshold detection module 
As per independent claims 1, 6, and 12, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious wherein the control unit includes a force control unit configured to control the end effector by force control, and information about a plurality of operation ranges in which the end effector operates by the force control, the plurality of operation ranges being set for the plurality of contact works, wherein the control unit controls the end effector using the position detection unit and the force control unit such that one of the plurality of contact works is performed within one of the plurality of operation ranges corresponding to the one of the plurality of contact works.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666